LETCHER V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-02-379-CR





JOHNNY RAY LETCHER, JR.	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 30TH DISTRICT COURT OF WICHITA COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

In this appeal, no clerk’s record has been filed.  Accordingly, we dismiss for want of prosecution.

On January 28, 2003, the trial court clerk informed us that appellant, who is not entitled to proceed with this appeal without payment of costs, had not made arrangements to pay for the appellate record.  On January 30, we informed appellant that the clerk’s record had not been filed and that we would dismiss the appeal for want of prosecution if he did not make arrangements to pay for the clerk’s record and provide this court with proof of payment in fifteen days, or by February 14, 2003.  Appellant has not responded to our January 30 letter or provided the requested proof or an affidavit of indigency.  In addition, on February 24 the trial court clerk informed us that appellant still had not paid for the clerk’s record.  

We conclude the clerk’s record has not been filed due to appellant’s fault.  
See 
Tex. R. App. P.
 37.3(b).  Consequently, we dismiss the appeal for want of prosecution.  
Id. 
  

PER CURIAM



PANEL D:	GARDNER, J.; CAYCE, C.J.; and WALKER, J.



DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED:  March 27, 2003

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.